Citation Nr: 0104855	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from April 1946 to February 
1948, October to December 1962, and September 1981 to 
November 1988.  Additionally, the service records indicate 
that he had brief periods of active duty for training 
apparently between 1957 and 1980.  

This matter came before the Board on appeal from a July 1998 
rating decision by the Nashville, Tennessee, Regional Office 
(RO), which, in part, denied service connection for bilateral 
defective hearing.  In January 2001, a hearing was held 
before the undersigned Board member in Washington, D.C.  The 
hearing was conducted under authority granted to the 
Chairman.  A transcript of the hearing is on file.


FINDING OF FACT

It is at least as likely as not that appellant's bilateral 
defective hearing is related to in-service noise exposure.  


CONCLUSION OF LAW

With resolution of reasonable doubt, appellant's bilateral 
defective hearing was incurred during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding this service connection issue, the Board will 
consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Appellant's service records indicate that he served on 
destroyers as a seaman second class/signalman during 1946-
1948 (apparently after World War II combat had ceased); that 
he was an aircraft propeller repairman with the Air Force 
Reserve between May 1957 and October 1970 (which included 
brief periods of active duty for training nearly every year); 
that he was an aircraft propeller technician with the 
National Guard (which included brief periods of active duty 
for training in the late 1970's and in 1980 and active duty 
from September 1981 to April 1986); and that he had active 
duty with the Air Force from April 1986 to November 1988 in 
operations resources management support.  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

The negative evidence includes the available service medical 
records during appellant's initial period of active service, 
which did not reveal any evidence of defective hearing.  On 
an April 1946 service entrance examination, appellant's 
hearing was "15/15" bilaterally, on whispered voice test.  
Another examination report (apparently a service separation 
examination) listed similar findings, on whispered voice 
test.  A National Guard examination report dated in August 
1957 listed similar findings, on whispered voice test.  
Apparently, the earliest audiometric examination report of 
record indicating defective hearing disability was not until 
February 1958.  A February 20, 1958 Air Force Reserve 
audiometric examination report recorded auditory thresholds 
of 40 decibels or greater at 3000 and 4000 Hertz in the right 
ear and 30 decibels at 2000, 50 decibels at 3000, and 35 
decibels at 4000 Hertz in the left ear.  Significantly, it 
was noted that previous noise exposure had included gunfire 
in basic training, "combat-heavy arms", and hunting; and 
that he had had current noise exposure.  On a March 1959 Air 
Force Reserve examination, his hearing was "15/15" 
bilaterally, on whispered voice test.  However, on 
contemporaneous March 1959 audiometric examination, auditory 
thresholds of 40 decibels or greater were recorded at 3000 
and 4000 Hertz in each ear; and high frequency hearing loss 
was diagnosed.  Significantly, on March 1962 Air Force 
Reserve audiometric examination, it was noted that previous 
noise exposure had included two years in the Navy from 
gunfire and aircraft and seven years on an airbase flight 
line; and that he had had current noise exposure on a flight 
line.  

The positive clinical evidence includes a May 1998 VA 
audiometric examination report.  In the "medical history" 
section of said examination report, it was noted that 
appellant's "chief complaint is decreased hearing....  Onset 
of the hearing loss is 1948.  The patient served in the Navy 
and the Air Force, for a time spanning 30 years.  During the 
military he was exposed to artillery and jet engines.  During 
civilian life, he was a hunter and raced cars for years, 
without hearing protection."  Bilateral sensorineural high 
frequency hearing loss was diagnosed.  It is the Board's 
opinion that although listed in the medical history section 
of that examination report, the examiner's notation of a 1948 
onset for appellant's hearing loss was not explicitly 
prefaced with any language indicating that that information 
was obtained solely from history provided by appellant or any 
specific source other than review of the claims folder.  
Thus, it is a reasonable interpretation of the examiner's 
notation of a 1948 onset for appellant's hearing loss that 
the examiner was relating that hearing loss to in-service 
noise exposure.  

Additionally, the positive evidence includes testimony 
provided by appellant and his spouse at a January 2001 Board 
hearing.  During that hearing, at T.3-6, appellant testified 
that while aboard a naval destroyer, he was a loader on a 
"Quad 40-millimeter antiaircraft gun"; and that on one 
occasion, he was exposed to a broadside firing of all six 
main guns which shattered the pilot house window and knocked 
him to the ground.  Additionally, he stated that the only ear 
hearing protection occasionally provided was cotton.  He 
maintained that the service separation examination included 
just a [whispered voice test], not an audiometric test.  He 
stated that although in September 1948, an [audiometric] 
hearing test at a university was conducted, that university 
has indicated that such records are not available.  
Appellant's spouse testified that he had a hearing problem 
since she met him in 1948.  

Appellant's argument appears plausible that there was no 
accurate measure of his in-service hearing acuity because 
audiological testing during said World War II service, such 
as on whispered voice test, was not specific enough to 
accurately measure hearing acuity or determine high frequency 
hearing loss involving acoustic trauma.  As the United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) stated in Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination of 
credibility is a function for the BVA."  

The positive evidence includes appellant's credible 
allegation and testimony regarding in-service noise exposure 
aboard naval destroyers and service records documenting his 
assignment to naval destroyers; the clinical documentation, 
after service, of bilateral high frequency sensorineural 
defective hearing to the extent that it is considered a 
disability for VA purposes; and the recent May 1998 VA 
audiometric examination report, wherein the examiner stated 
that appellant's hearing loss had its onset in 1948.  It is 
uncontroverted that hearing loss may be caused by significant 
noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 159-
160 (1993).  Accordingly, with resolution of reasonable doubt 
in the appellant's favor, service connection is granted for 
bilateral defective hearing.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.102, 3.303.


ORDER

With resolution of reasonable doubt service connection for 
bilateral defective hearing is granted.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

